ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-017, concluding that by way of reciprocal discipline, GEORGE E. KERSEY of SALEM, NEW HAMPSHIRE, who was admitted to the bar of this State in 1963, should be reprimanded on the basis of discipline imposed by the Supreme Judicial Court of Massachusetts for conduct in violation of RPC 8.4(b) (commission of a criminal act that reflects adversely on honesty, trustworthiness or fitness as a lawyer) and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that GEORGE E. KERSEY is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.